PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Schilling, et al.					:
Application No. 16/332,979				:	DECISION ON PETITION
Filed: March 13, 2019					:
Attorney Docket No. 77830-1143        		:


This is a decision on the petition under 37 CFR 1.137(a), filed December 8, 2021, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed July 11, 2021. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 23, 2021. The Office mailed a Notice of Abandonment on December 7, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification (clean and marked-up copy) and statement of no new matter, (2) the petition fee of 2100.00, (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET